DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9,10, 16, 17, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Claims 1, 9,10, 16, 17, 19 are vague and appear to be poor translations. 
Claim 6 is directed towards an apparatus claim. However, it fails to positively recite any structure. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14,16-17,19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaton, II et al. (USPN 8,798,700).
Regarding claim 1, Heaton, II et al. discloses a non-contact physiological signal measuring device, comprising: a light sensor; a micro-projector; a memory; and a processor, being coupled to the light sensor, the micro-projector and the memory; wherein the memory stores an application program, and the application program including instructions, such that in case the application program is executed, the processor being configured for: controlling the micro-projector to project a mark on a body of a person, so as to clearly indicate a sensing portion of the body (this limitation is directed towards an intended use of the micro-projector), wherein the sensing portion is not shielded; controlling the light sensor collect a scattered light from a surface of the sensing portion; generating a photoplethysmography (PPG) signal according to an optical signal received from the light sensor; and estimating at least one physiological parameter after applying at least one signal process to the PPG signal. See Col.3 line 34-Col.4 line 19. Col.8 line 37-Col.9 line 27. 
Regarding claim 2, Heaton, II et al. discloses the physiological parameter is selected from a group consisting of blood volume, heart rate (HR), respiratory rate (RR), blood oxygen saturation, blood pressure, blood vessel viscosity, venous function, venous reflux, ankle pressure, genital response, and cardiac output. See Col.3 line 34-Col.4 line 19. Col.8 line 37-Col.9 line 27. 

Regarding claim 3, Heaton, II et al. discloses a transmission interface, being coupled to the processor, such that the processor is allowed to transmit the at least one physiological parameter to an electronic device through the transmission interface. See Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27. 
Regarding claim 4, Heaton, II et al. discloses the transmission interface is selected from a group consisting of wired transmission interface and wireless transmission interface. Col.5 lines 6-18. 
Regarding claim 5, Heaton, II et al. discloses a condensing lens, being disposed between the light sensor and the scattered light, so as to focus the scattered light onto the light sensor. Col.6 lines 2-60. 
Regarding claim 6, Heaton, II et al. discloses the scattered light is produced at the surface of the sensing portion when the body is exposed to an ambient light that is a natural light or an artificial light provided by an external light source. Col.3 line 34-Col.4 line 19. 
Regarding claim 7, Heaton, II et al. discloses the electronic device is selected from a group consisting of display and loudspeaker. Col.5 lines 6-18.
Regarding claim 8, Heaton, II et al. discloses lighting device, being coupled to the processor, and radiating a detecting light to the surface of the sensing portion, so as to make the scattered light be produced at the surface of the sensing portion (this limitation is directed towards an intended use of the lighting device). Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27
Regarding claim 9, Heaton, II et al. discloses the lighting device comprises at least one lighting element selected from a group consisting of light emitting diode (LED), organic light-emitting diode (OLED) and vertical resonant cavity LED. Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27
Regarding claim 10, Heaton, II et al. discloses the application program consists of a plurality of subprograms, and the plurality of subprograms comprising: a first subprogram, being compiled to be integrated in the application program by one type of programming language, and including instructions for configuring the processor to control the lighting device to radiates the detecting light to the surface of the sensing portion. Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27.
Regarding claim 11, Heaton, II et al. discloses the scattered light is a mono-wavelength light or a multi-wavelength light. Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27.
Regarding claim 12, Heaton, II et al. discloses the light sensor is selected from a group consisting of single point photo sensor, matrix photo sensor, one-channel image sensor and multi- channel image sensor. Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27.
Regarding claim 13, Heaton, II et al. discloses the light sensor is an infrared (IR) sensor, such that the non-contact physiological signal measuring device has a function of body temperature measurement. Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27.
Regarding claim 14, Heaton, II et al. discloses the non-contact physiological signal measuring device is integrated in an optical-type body temperature measurement device. Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27.
Regarding claim 16, Heaton, II et al. discloses a second subprogram, being compiled to be integrated in the application program by one type of programming language, and including instructions for configuring the processor to apply at least one signal process to the PPG signal, so as to determine whether the PPG signal contains a physiological feature of living object, thereby completing a living object recognizing operation. Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27.
Regarding claim 17, Heaton, II et al. discloses the mark is selected from a group consisting of a light spot formed by a projection beam radiated by the micro-projector, a pattern formed by the projection beam, a symbol formed by the projection beam, and a text formed by the projection beam. Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27.
Regarding claim 19, Heaton, II et al. discloses the plurality of subprograms further comprises: a third subprogram, being compiled to be integrated in the application program by one type of programming language, and including instructions for configuring the processor to generate a warning signal in case of the PPG signal is determined to not contain the physiological feature of living object. Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14,16-17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bresch et all. (USPN 2014/0148663) in view of Heaton, II et al. (USPN 8,798,700).
Regarding to claim 1, Bresch et al. discloses a non-contact physiological signal measuring device (figure 1), comprising: a light sensing unit, being adopted for facing a sensing portion of a subject, thereby collecting a scattered light from a surface of the sensing portion by a non-contact way (element 28, figure 1, [0076]); and a signal processing module (element 50 figure 1), comprising: a signal processing unit (elements 34,36,38,40 figure 1); a control unit, being coupled to the signal processing unit and the light sensing unit, so as to control the light sensing unit to collect the scattered light (element 48 figure 1); and a signal receiving unit, being coupled to the light sensing unit and the signal processing unit, and being configured for receiving the scattered light so as to transmit a physiological signal with respect to the scattered light to the signal processing unit (element 32 figure 1, [0081]); wherein after receiving the physiological signal, the signal processing unit applying at least one signal process to the physiological signal, generating a photoplethysmography (PPG) signal according to an optical signal received from the light sensor; and estimating at least one physiological parameter after applying at least one signal process to the PPG signal ([0078], [0082)). Bresch et al. fails to disclose a micro-projector and controlling the micro-projector to project a mark on a body of a person. Heaton, II et al. discloses a micro-projector and controlling the micro-projector to project a mark on a body of a person (Col.3 line 34-Col.4 line 19, Col.8 line 37-Col.9 line 27). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to incorporate the micro-projector of Heaton, II et al. into the device of Bresch et al., since such modification would provide micro-projector for projecting a mark on a body of a person, in order to obtain more accurate measurements. 
Regarding to claim 2, Bresch et al. in view of Heaton, II et al. discloses the physiological parameter is selected from a group consisting of blood volume, heart rate (HR), respiratory rate (RR), blood oxygen saturation, blood pressure, blood vessel viscosity, venous function, venous reflux, ankle pressure, genital response, and cardiac output ([0078], [0082)).
Regarding to claim 3, Bresch et al. discloses a transmission interface, being coupled to the processor, such that the processor is allowed to transmit the at least one physiological parameter to an electronic device through the transmission interface ([0086]).
Regarding to claim 4, Bresch et al. discloses the transmission interface is selected from a group consisting of wired transmission interface and wireless transmission interface ([0086]).
Regarding to claim 5, Bresch et al. discloses a condensing lens, being disposed between the light sensor and the scattered light, so as to focus the scattered light onto the light sensor ([0075]-[0077]).
Regarding to claim 6, Bresch et al. discloses the scattered light is produced at the surface of the sensing portion when the body is exposed to an ambient light that is a natural light or an artificial light provided by an external light source ([0074]-[0075]).
Regarding to claim 7, Bresch et al. discloses the electronic device is selected from a group consisting of display and loudspeaker ([0074]-[0075)).
Regarding to claim 8, Bresch et al. discloses lighting device, being coupled to the processor, and radiating a detecting light to the surface of the sensing portion, so as to make the scattered light be produced at the surface of the sensing portion (this limitation is directed towards an intended use of the lighting device) ([0074]-[0075)).
Regarding to claim 9, Bresch et al. discloses the lighting device comprises at least one lighting element selected from a group consisting of light emitting diode (LED), organic light-emitting diode (OLED) and vertical resonant cavity LED ([0074]-[0075)).
Regarding to claim 10, Bresch et al. discloses the application program consists of a plurality of subprograms, and the plurality of subprograms comprising: a first subprogram, being compiled to be integrated in the application program by one type of programming language, and including instructions for configuring the processor to control the lighting device to radiates the detecting light to the surface of the sensing portion ([0087]).
Regarding to claim 11, Bresch et al. discloses the scattered light is a mono- wavelength light or a multi-wavelength light ([0074]-[0075], [0095)).
Regarding to claim 12, Bresch et al. discloses the light sensor is selected from a group consisting of single point photo sensor, matrix photo sensor, one-channel image sensor and multi- channel image sensor ([0076], [0095)).
Regarding to claim 13, Bresch et al. discloses the light sensor is an infrared (IR) sensor, such that the non-contact physiological signal measuring device has a function of body temperature measurement ([0074], [0095], figure 1).
Regarding to claim 14, Bresch et al. discloses the non-contact physiological signal measuring device is integrated in an optical-type body temperature measurement device ([0074], [0095], figure 1).
Regarding to claim 16, Bresch et al. discloses a second subprogram, being compiled to be integrated in the application program by one type of programming language, and including instructions for configuring the processor to apply at least one signal process to the PPG signal, so as to determine whether the PPG signal contains a physiological feature of living object, thereby completing a living object recognizing operation ([0075]-[0077]).
Regarding to claim 17, Bresch et al. discloses the mark is selected from a group consisting of a light spot formed by a projection beam radiated by the micro-projector, a pattern formed by the projection beam, a symbol formed by the projection beam, and a text formed by the projection beam ([0075]-[0077]).
Regarding to claim 19, Bresch et al. discloses an alarming unit, being coupled to the living object determining unit, and being configured for showing a warning information in case of the subject being recognized as one non-living object by the living object determining unit ([0075]-[0077)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 08/10/2022 have been considered but are moot because the previous rejection has been modified in view of the newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791